Appeal from an order of the Supreme Court, Monroe County (Frank E Geraci, Jr., A.J.), entered November 19, 2012. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs (see People v Vaillancourt, 112 AD3d 1375, 1375-1376 [2013]; People v Guzman, 96 AD3d 1441, 1441-1442 [2012], lv denied 19 NY3d 812 [2012]).
Present — Smith, J.E, Fahey, Lindley, Sconiers and Valentino, JJ.